BONDY, District Judge
(after stating the facts as above). Notwithstanding Oregon v. Wood (D. C.) 268 F. 975, Morse v. Higgins (D. C.) 273 F. 832, Commonwealth of Massachusetts v. Bogan (D. C.) 285 F. 668, United States v. Commonwealth of Pennsylvania (D. C.) 293 F. 931, to the contrary, the motion is granted. The federal Prohibition Act is not a Revenue Act. See Lipke v. Lederer, 259 U. S. 557, 42 S. Ct. 549, 66 L. Ed. 1061. Prohibition officers and agents are not within the provisions of section 33 of the Judicial Code. In the court’s opinion the provision of section 28 of the National Prohibition Act that all officers whose duty it is to enforce criminal laws shall have the protection in the énforeement of the act, which is conferred by law for the enforcement of existing laws relating to the sale or manufacture of intoxicating liquor under the laws does not give to such officers or agents the right to removal. See Smith v. Gillian (D. C.) 282 F. 628.